 HERBERT HALPERIN DISTRIBUTING CORP.239Herbert Halperin Distributing Corporation and Amal-gamatedMeat Cutters and Allied Workers ofNorth America,Local 593, affiliated with Amalga-matedMeat Cutters and Butcher Workmen ofNorth America,AFL-CIO. Case 5-CA-7554February15, 1977DECISION AND ORDERNLRB 544 (1950),enfd.188 F.2d 362(C.A. 3, 1951).We have carefullyexamined the record and find no basis for reversing his findings.3We deem it unnecessary here to pass on the Administrative Law Judge'sconclusion that a bargaining order can never be unposed as a remedy wherethe evidence fails to demonstrate that the union has attained majority statusin the appropriate unit or units.It sufficesto find,as we do,that the unfairlabor practices found herein are neither so outrageous nor pervasive as tojustifythe imposition of a bargaining order in the absence of a showing thattheUnion achieved majority status. Chairman Murphy agreeswith theAdministrative Law Judge's conclusion that in order for the Board to issue aremedial bargaining order it mustbe establishedthat the union represented amajority ofthe employees in the appropriate bargaining unit.South StationLiquor Store,Inc, d/b/a BerensonLiquorMart,223 NLRB 1115 (1976).BY CHAIRMAN MURPHY AND MEMBERSFANNING ANDJENKINSOn September 20, 1976, Administrative Law JudgeRalph Winklerissuedthe attached Decision in thisproceeding.Thereafter, theGeneral Counsel andRespondent filed separate exceptions, supportingbriefs, and answering briefs.'Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational LaborRelationsBoard has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,2 andconclusions3of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Herbert HalperinDistributingCorporation,Cheverly,Maryland, itsofficers,agents, successors,and assigns, shall take theaction set forth in the said recommended Order.ITheRespondentfiled a motion for leave to adduce additional evidencefor purposes of introducing into the recordthe October 20,1976,Decision ofthe Boardof Appealsfor theMaryland Employment Security Administra-tion which denied unemployment compensationbenefits to Wayne Parker.The GeneralCounsel has opposed the motion. In viewof the fact that theprofferedevidence has a bearing upon the issueas to the legality of Parker'sdischarge and was unavailable at the timeof the hearing,we shall grant theRespondent's motion.The aforementioned decisionis hereby received intoevidence.Cf.King Soopers,Inc., 222 NLRB 1011(1976).2TheRespondent has excepted to certaincredibility findings made bythe Administrative Law Judge.It is the Board's establishedpolicy not tooverrule an Administrative Law Judge's resolutions with respectto credibili-ty unless the clear preponderanceof all of therelevant evidence convinces usthat the resolutions are incorrect.Standard Dry Wall Products, Inc., 91DECISIONSTATEMENT OF THE CASERALPH WINKLER, Administrative Law Judge: Hearing inthismatter opened on March 24 and closed on April 1,1976, upon charges filed by the Union, a complaint issuedby the General Counsel on February 24, 1976, and ananswerfiled byRespondent.Upon theentire record in the case,includingmyobservation of witnesses and consideration of briefs, I makethe following:FINDINGS OF FACT1.BUSINESS OF RESPONDENTRespondent, a Maryland corporation, is engaged atCheverly, Maryland, in the wholesale distribution of meat,cheese, and other food products. The parties agree,.and Ifind, thatRespondent meets the Board's jurisdictionalstandards and is engaged in commerce within Section 2(6)and (7) of the Act.II. LABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithin Section 2(5) ofthe Act.M. THE UNFAIR LABOR PRACTICESThe complaint alleges that Respondent engaged inspecified violations of Section 8(a)(1) of the Act, that itdischarged three employees(Reginald Beaner,RoxieSkates,and Veronica Hamlett)in violation of Section8(a)(3) of the Act, and that it also discharged Wayne Parkerand Lester Price in violation of Section 8(a)(3) and (4) ofthe Act. Alleging that the Union represented a majority ofemployees in a described drivers-warehousemen unit at alltimes since September 8, 1975,the complaint also allegesthatRespondent violated Section 8(aX5) of the Act inrefusing to recognizetheUnion as statutorybargainingrepresentative of these employees. The General Counsel228 NLRB No. 30 240DECISIONSOF NATIONALLABOR RELATIONS BOARDrequests the conventional remedial orders for these allegedviolations and he also seeks a bargaining order even if theUnion did not enjoy majority representation status.Respondent denies committing any of the alleged unfairlabor practices.It also asserts,in effect,that the aforemen-tioned bargaining unit(consisting of 53 employees) isinappropriate;it claims, rather,that only an overall unitconsisting of 65-68 employees is appropriate.A.The Organizational CampaignIn July 1975,1Wayne Parker(an alleged discriminatee)met with Union Vice President Donald Cash and OrganizerLucas Carleton and told them that some of Respondent'semployees were interested in the Union.They gave Parkersome union cards and arranged with him to set uporganizational meetings which he did.Employees attendedsuch meetings held away from Respondent's premises inAugust and September at a motel and at several homes,including one at Parker's residence on August 27. Employ-ees meanwhile signed union designation cards.On Septem-ber 4 the Union advised Respondent of its organizationalcampaign,and on September 8 the Union filed a represen-tation petition in Case 5-RC-9466.A hearing on thepetition was held on October 6, at which alleged discrimina-tees Parker and Lester Price testified in behalf of the Unionon contested issues.The Regional Director did not issue adecision in the representation matter and no election hasbeen held,the original charges in the present matter havingbeen meanwhile filed in September.B.Interference,Restraint,and CoercionThe complaint alleges that Respondent violated Section8(axl) of the Act in the following respects: (a) interrogationon August 28 and thereafter concerning union matters byPresidentHerbertHalperin and Vice PresidentWillieLewis; (b) threats by Halperin on August 25 to reduceemployees'hours should they select the Union,by discon-tinuing the practice of stacking customers'shelves andinstead delivering products directly to customers' ware-houses;(c) threats by Halperin on August 28 and Septem-ber 16 to reduce wages and hours should employees selecttheUnion;(d) offers by Halperin on August 28 andSeptember 16 to bargain individually should employeesselect the Union; (e) threats by Halperin in August andSeptember of loss of profit sharing and bonuses shouldemployees select the Union; (f) threats by Halperin onAugust 28 and thereafter that,if a union came in, it wouldbe one of his,not the employees',choosing;and (g)threatsby Halperin on August 29 of loss of jobs should employeesengage in union activities.Except for one item of alleged interrogation by Lewis,2the complaint thus only alleges independent violations ofSection 8(a)(1) by Halperin who was, I find,a truthful andan unusually candid witness.Respondent has a leadmanclassification, and at the hearing in the representation casethe Respondent and the Union stipulated that the followingleadmen,among others, were employees and not supervi-sors and therefore included within the voting unit -FranklinWeaver,Wayne Wheeler,Norman Friedlander,and Clifton Chapman.And, at the instant hearing, theparties further stipulated that Lester Price also was, ineffect,a leadman and not a supervisor within the meaningof the Act.Halperin admitted that at a meeting with Parker, Chap-man,Wheeler,and Price,on or about August 28, heinquired whether they had any information about unionactivities,and he further admitted confronting Parker andPrice to a similar effect on another occasion.Halperinasked Parker why he wanted a union in the warehouse andthat Parker should nottry to denyhis role as "theorganizer."Parker toldHalperin he desired a unionbecause existing wages were"not up to par" and Halperinthen said that"Iwill give you $10 an hour,but you can onlywork 30 hours a week,"which Halperin then changed to"20 hours a week."Halperin also told Parker that, if aunionwere brought in,itwould be a union of his(Halperin's) own choice and Parker also gave testimony,which I do not credit,that Halperin said he would changehis mode of operations with a resulting cutback in person-nel. Price also testified that Halperin told him on one of theaforementioned occasions that Halperin had heard thatPrice, Parker,and Chapman were the union"ringleaders"and that Halperin asked,"Are you or are you not? . . . ifyou are,Iwant to know why, andif youare not, I amwarning you, don'tget involved in it."Price also testifiedthat Halperin told him,"If the Union was what you allwant,then I would give you 20 hours a week." Pricetestified that Halperin then"named X amount of dollars"and went on to say "if that is what they want,then I will putthis plan into action starting as of Monday."Price wasworking approximately 45 hours weekly at the time and hadnever worked 20 hours on a regular basis.Halperin testifiedthat he was only"kidding around" at the time and deniesthat he was really threatening to cut any employee'sworkweek to 20 hours and that the employees knew, and Ifind they did know, the warehouse could not operate on a20-hour-a-week basis.IAll datesare in1975 unless otherwisestated.2 1 credit Lewis'denial in thismatter. HERBERT HALPERIN DISTRIBUTING CORP.241Junius Thomas was an employee during this period andhe has since retired for medicalreasons.Thomas testified,in part, that he, Lewis, Price, and one Thompson attended ameeting in Halperin's office on or about August 27 and thatHalperin instructed them "to fmd out who was behind [theunion drive] and get rid of them." Thomas testified that atanothersimilarmeetingattended by Chapman and othernamed persons (but not including Price or Parker) Halperinsaid he had heard that Chapman, Price, and Parker werethe union "instigators" and that those present at themeetingshould "get rid" of any other employees whomthey found out to be "involved in this Union." Thomaswould thus have Halperin identifying Chapman as an"instigator" at thesecond meetingattended by Chapmanand then instructing Chapman to get rid of all employeesinvolved in the Union. Chapman was a General Counselwitness and gave no corroborating testimony concerningthismatter. And Price, one of the alleged discriminatees,did not corroborate Thomas' let rid" testimony attributedtoHalperin at the first meeting. On his demeanor as awitnessalone- and apart from other considerationsconcerning Thomas mentioned hereinafter - I would notcredit Thomas' testimony on contested matters. I thereforedo not find that Halperin gave the "get rid" instructionsattributed to him by Thomas.On August 28, Halperin convened and presided at a massmeeting of Respondent's entire work force. At this meetingHalperin distributed two pages of questions and answersaboutunions,and he read the document verbatim to theassembled employees. The document explicates Respon-dent's opposition to a union; however, the General Counseldoes not contend that the document itself infringes on anystatutory rights. The documentstates,among other things,that it was Halperin "who gave you your job, your salaryincreases,your profit sharing, your bonuses, your companypicnics, and your Xmas parties." And the document readby Halperin also stated that Respondent "will not penalize,punish, or discriminateagainstemployees, no matter howunwise wethink it is that you have been involved in thisunionactivity."The General Counsel adduced testimony of Parker,Hamlett,and others to the effect that Halperin, whilereading the text of the aforementioned document, threat-ened to reduce working hours and thus reduce the employ-ee complement if the Union were selected by ceasing todelivermerchandise to customers' stores and insteadmaking deliveries to customers' warehouses. In denyinghaving made such threats, Halperin credibly testified thathe did speak of an industry trend by supermarkets toeliminatethe function of having middleman distributors(such as Respondent) make direct deliveries to stores.However, Halperin had discussed the matter with employ-ees severalmonths before the union campaign began andhe told them on such earlier occasions that he was fightingthat trend. In fact, Respondent had recently lost two verysubstantial accounts because of such trend, as the employ-ees knew.3According to Halperin, "I advised my employ-ees that I had been fighting this to the point, I know we hadat that time 90 some employees and that a lot of employeeswould lose a lot of jobs, if I had not fought this thing. I toldthem on August 28th that if this was what they wanted, wasa Union, then why am I fighting for their jobs. " EmployeeJames Foley credibly testified that Halperin did notthreaten to cease direct deliveries to stores if the Unioncame in.Parker, among others, testified that Halperin said hewould "definitely" cut back all the hours and"everythingelse" if the Union came in, and they referred in thisconnection to "parties, picnics, miscellaneous things that hehad given us before, which included bonuses." 4 Halperincredibly denied that he made these threats, and he testifiedthat he did tell the employees that unions usually havepension plans and that "we would have to give up our profitsharing because the Union pension plan would probablycome into the picture" for "we probably couldn't afford apension plan and a profit sharing plan." Foley crediblytestified that what Halperin did say in this connection wasthat after a union contract was settled he did not knowwhether he could afford the above-mentioned items.Halperin admitted saying at the August 28 meeting, asthe General Counsel alleges, that "if the employees wanteda unionitwould be one that [he] chose and not one of theemployees' choosing." However, General Counsel witnessHamlett (an alleged discriminatee) testified that Halperinalso said he would not fight the Union and that "if theemployees wanted the Union they could have it." Of all theGeneral Counselwitnesseswho testified about the August28 meeting, only JamesJamisontestified- and incrediblyso- that Halperin also stated that he (Halperin) wouldfind out and get rid of the "trouble makers" the followingweek.Parker testified that at the meeting's end Halperin toldthe employees to let him know in writing the following weekhow they felt about the Union. Although this matter wasnot alleged, the General Counsel contends it was litigatedbecause the testimony was given on cross-examination. I3 Parker testified that Halperin informed the employees well before theunion campaign that Respondent had lost a large supermarket account andthat Halperin on that occasion polled the employees on whether he shouldlay off some employees oravoid such cutback by reducing the hours ofall employees.The employees voted for the latter and Halpern acceded totheir desires4Chapman, a General Counselwitness,testified at first, for example, thatHalperin said profit sharing would be cut out if the Union came in Then hetestified he was not listening to everything Halperin said.Then it appearedthat Chapman had previouslygiven theGeneral Counsel an affidavit duringthe investigation of the case. This affidavit recites that Halperin distributedthe question-and-answer document and that Halperin then"said things thathe had done for the workers and the company benefits. Mostly he read fromthe pamphlet.I don't remember him making any threats " 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDam not certain that this purporteditem- in the nature ofinterrogation - was in fact litigated. However, as there isample basis in this record for an "interrogation" orderwithout this particularitem, I shall not consider it further.5C.The Discharges1.Reginald BeanerReginaldBeaner was hired asa driver in June and firedon August 28. Hesigned a unioncard on August 20 at oneof twounion meetingshe attended. Respondent denieshaving had any knowledge of Beaner's union affiliation,and furtherassertsthat it discharged Beaner for cause.On the morning of August 28, and after Beaner's truckwas loaded, Dock Leadman Wayne Wheeler instructedBeaner tomake deliveries in the following order - first toNationalAirport, then to two locations in NorthernVirginia, then to Rockville, and last to Silver Spring,Maryland. Wheeler also gave route information to Beanerwho, as a comparatively new driver, was not too familiarwith the routes. The Rockville delivery was to a new store(Magruder's) which was to open for business on September1.Respondentwas settingup the new Rockville store forthe opening and hoped that by doing an especially good jobon this occasion it would be able to increase its accounts atMagruder's two otherstores inthe greaterWashingtonarea. This setup work involved delivery of the merchandiseand advertising material, placing and pricing of foodstuffson shelves, and obtainingmaximumspace for Respon-dent's products.BeforeBeaner leftfor his August 28 deliveries, KennethLoren (Respondent'sassistant salesmanager) informedDock Leadman Wheeler that Loren and Richard Isey weredriving a station wagon with advertising material to theRockville store thatmorning andwould devote the entireday to setting up the store. Loren told Wheeler it was "mostimportant" that the merchandisein Beaner's truck reachthe store no later than 10 or I 1 a.m.as heand Isey would bewaiting to set it up. Loren asked Wheeler concerning thesequence of Beaner's route stops, and, upon being informedthat Beaner would arrive in Rockville at 11 or 12 o'clock,Loren said that was too late and that he (Loren) wantedBeaner to makeRockville his first stop. Wheeler thereuponinterceptedBeaner as Beaner wasabout to drive off in histruck that morning, and he directedBeanerto change theorder of deliveries.There is a conflict at this point between Wheeler andBeaner concerningWheeler's revised delivery instructions.Wheeler testified that he instructed Beaner to make theRockville store the first delivery stop,whereas Beanertestified thatWheeler told him to make it the second stopand before the Northern Virginia stops.Beaner,however,admittedly did not make Rockville either the first or secondstop; thus, even under his own testimony, he disregardedWheeler's instructions and he admittedly did not head forRockville until completing deliveries at National Airportand the Northern Virginia locations. About 11 a.m. LorencalledWheeler from Rockville concerningBeaver's where-abouts, and he repeated such call severaltimes.Respondentmeanwhilecalled the other stopson Beaner's schedule in aneffort to locate him. By1p.m. Beanerstill had not appearedin Rockville. Loren then went out to RockvillePike, a mainthoroughfare leading to the store, to look for the truck, andfinallyhe saw Beanerand flagged him down about 1:30p.m. In addition to the delay caused by not followingWheeler's instructions (under either version of the instruc-tions, although I do credit Wheeler's),Beaner also haddifficulty finding the store even after reaching Rockville,and he also testified that he was delayed in traffic by roadconstruction work en route from Virginia to Rockville,Maryland.Beanertestified that Loren was standing out on RockvillePike when Loren waved him down. Beaner testified that hethen pulled over and that Loren got up in the truck andsaid,"Where in the hell have you been? ... I've been uphere all damned day waiting for you," and thatBeaner had"better have a goodexcusewhere you've been." Loren andIsey then unloaded the truck because, as Loren testified, "Iwanted to get him the hell out of there."When Beaner returned to the warehouse after completinghis final delivery at Silver Spring, he met Wheeler, the dockleadman.Beanerdescribed Wheeler as "very angry," andWheeler toldBeanerthat Beaner had "really, fucked up"and that Loren "had called him [Wheeler] three or fourtimes andcursed him [Wheeler] out aboutme [Beaner] notgoingthere."During this conversation, according toBeaner,Wheeler mentioned that Beaner had been criticizedfor "messingup" on a previous occasion in July or earlyAugust.Wheeler thereupon told Beaner that Respondent"couldn't use me[Beamer] anymore."Beaner reported for work the next day because of aquestionconcerning Wheeler's authority to discharge him.He metWillie Lewis, vice president in charge of warehouse5The General Counsel adduced testimony concerning an employeemeeting convened by Respondent on August 21. Apart from the fact that thecomplaint does not allege any wrongdoing at such meeting,there is nocredible evidence that the Union was mentioned at the meeting or that themeeting hadanything to do with union matters. Moreover, the record doesnot establish thatRespondenthad any knowledge, and I find it had noknowledge, of theunion campaignuntil a later date. HERBERT HALPERIN DISTRIBUTING CORP.operations and a social acquaintance of Beaner's. (Lewis isWheeler's superior.) Lewis confirmed Beaner's dischargewith the statement that "everybody around here is uptight."Beaner visitedLewis at the latter's home a day or twolater and Beaner testified Lewis then told him he was"probably" terminated because everyone was "uptight"about the "union." According to Beaner, Lewis did notindicate thatBeaner wasfired because of his (Beaner's)own union activities or that Lewis even knew whetherBeaner was a union member.Willie Lewis was a completely trustworthy witness. Hecredibly denied any knowledge of Beaner's union member-ship and he also denied using the word "union" to Beaner.What Lewis did tellBeaner wasthat Loren was "uptight"and "angry at me [Lewis] and the whole dad-gonewarehouse" because Loren was "stuck out [in Rockville]waiting for the merchandise."2.Veronica Hamlett and Roxie SkatesRoxie Skates and Veronica Hamlett were hired in April1974 and June 1975, respectively, and they were fired onSeptember 25. They are cousins and friends, and bothworked as commissary stampers and pricers in the cooler.Respondent asserts it discharged them for not doing theirwork properly, and also asserts a lack of knowledge of theirunion membership and activities.After work on September 3, Lester Price drove bothwomen from the company parking lot to a union meetingwhere each signed a union card.6 Both women werestanding alongside Parker in the rear "of the crowd" at themeeting attended by all company employees on August 28,on which occasion Halperin singled out Parker as beinginstrumental in the union organizing effort.Both denied, at first - and Skates also did so in heraffidavit to the General Counsel-that they had beenreprimanded or received any complaints concerning theirjob performance. Yet each later admitted on cross-exami-nation, and the General Counsel agrees that the recorddemonstrates, that "Skates and Hamlett were reprimandedfor making mistakes in pricing commissary items" and "fortaking too frequent breaks." Skates admitted that "aboutonce a week" during her entire employment period Lewisspoke to her and Hamlett about being late for work andthat she was late again on September 24 and 25. The recordshows that there also were complaints to them abouttelephone calls.iThe General Counsel's brief refers to testimonyconcerningLeadmanNorman Friedlander,and statesthat this purported incident occurred afterthe September3 union meeting.The testimony was stricken; moreover,Hamlett on cross-examination admittedthatshe had been in error in hertestimony as well as in her affidavit in this regard and that the purported243Hamlett and Skates both testified that when Lewis left onvacation before Labor Day he spoke to both womentogether. Hamlett testified that he told them to keep "cool"because "he wanted us here when he came back." Accord-ing to Hamlett, he had no complaints about their work.Skates admitted, however, that Lewis was really cautioningthem because of their past practice in these regards to bemindful of "coming inlate," "overuse of the telephone,""pricing mistakes," "too many breaks," and "too long abreak." Lewis credibly testified that he told them on thisoccasion that "if they continuein messingup the work .. .Idon't know what would happen, once I got back [fromvacation]."Lewis testified that upon returning from vacation hereceived even more complaints from the sales departmentabout improperstampingand lack of stamping of somemerchandise and also about their use of telephone. Lewis atfirst consideredletting oneof the women go and using amale warehouse employee on a part-time basis to lift heavyboxes concerning which the girls had complained. Lewistestified that "I had so much flak [from Loren, Halperin,and the salesdepartment] I got disgusted with the wholething" and "I had no alternative but to let the girls go andletKen Loren and the sales department handle the work,since thework wasn't done right." Lewis accordinglyadvised Skates and Hamlett that they were no longerneeded.3.Wayne ParkerParker was hired by Respondent as a warehouseman inFebruary 1974; he later became a truckdriver and was firedon or about October 10, 1975. Respondent knew thatParker was one of the prime movers in the union campaignand that he had testified in the Union's behalf at therepresentationhearing on October 6. In addition toadmitting his interrogation of Parker and singling outParker at meetings, as set forth above, Halperin admittedkeeping Parker under surveillance for various reasons,including the fact that he had been informed of Parker'sunion role.Parker was paid on an hourly basis and he testified thatbeginningon August 28 (the date of Halperin'smeetingwith Parker and later with all employees) Respondent cutback on his overtimeassignmentswith a resulting loss ofincome. He first estimated a weekly loss of 3, 4, or 5overtime hours after August 28. Then he said he may notconversation occurred before the company meeting on August 28. Friedlan-der is not a company agent merely because he is the son of Respondent'scomptroller. His own supervisor was Price,whom the parties have stipulatednot to be a statutory supervisor. 244DECISIONSOF NATIONALLABOR RELATIONS BOARDhave lost 4 to 5 hours every week,but that he"did losehours." Then he said, "Maybe I didn't lose three or fourhours,but I did lose[hours and] money,"which he testifiedto be at the overtime rate of $6.80 an hour.However, therecord establishes,as the parties stipulated,that- ifanything-Parker was assigned more,rather than less,overtime work after August 28. During the 5-week periodending August 29, Parker worked 40 hours each week andhad an additional totalof 22.25 overtime hours,rangingfrom a low of 3 hours a week to a high of 5.75 hours.Working 40 hours each week during the following 5-weekperiod, Parker had 25.75 overtime hours, ranging from 3.3hours to 7 hours.?The General Counsel alleges that Respondent dischargedParker because of Parker's organizing role and also becausehe testified for the Union in the representation case.Respondent claims that it discharged Parker for havingbeen involved in three traffic accidents within a 5-dayworking period.The first two accidents occurred within an hour onFriday, October 3. In the first accident, Parker's truckpulledoff part ofthe fender of an automobile.In compli-ance with company requirements, Parker obtained thelicense,address,and registration of the other driver, and theother driver summoned the police. The police officer didnot charge either driver for, according to Parker, the officercould not determine which driver was at fault. The secondaccident occurred as Parker was leaving the scene of thefirst accident.He pulled out in front of and hit a movingvehicle. The officer was still present from the first accidentand witnessed the second accident and he charged Parkerwith a violation.Parker acknowledged his liability in thisinstance. Parker obtained all necessary information on theoccasion of these first two accidents in order to completeappropriate accident reports to the Company in accordancewith company procedures.On October 10, while driving in traffic, Parker backed uphis truck and hit an automobile, causing damage to theother vehicle. Parker did not summon the police as requiredby company procedures; and, although he obtained thename, address, and telephone number of the other driver,he did not obtain other necessary information from theother driver, including the license plate and registrationnumber of the other vehicle. Parker testified that he did notcall the police because only "minor" damage was involved;he "thought" it was under $100, but he testified he reallydid not know "because Iam nota body man." Parkerfurther testified that he had no intention of paying for thedamages and"guessed" the Company would.rAlthough the General Counsel did not specifically allege that Respon-dent unlawfully cut back on Parker s overtime work after August 28, he didadduce Parker'stestimony to such effect for the alleged purpose ofsupporting his allegation that Halperin purportedly told Parker that hourswould be reduced if the Union came in.Parker's testimony in this connectionParker later testified that he failed to summon a policeofficer and to get the license and registration numbers ofthe other vehicle and driver because he was "pretty shookup" as a result of the accidents the week before and he feltthe third accident would put his job "in jeopardy." Parkerlater added that he felt a third accident might bring abouthis dismissal because Respondent knew of his efforts toorganizethe Union.When Parker returned to the warehouse after the thirdaccident,Halperin told him to fill out an accident report.Parker said that before completing the report he wouldhave to obtainsomenecessary information over theweekend from the other driver. It was during this conversa-tion that Halperin first learned of Parker's two earlieraccidents. Halperin thereupon fired Parker with the expla-nation that "I couldn't allow a person to have threeaccidents in 5 days, because he would go around, he mightkillsomebody tomorrow. And my business was in jeop-ardy." Halperin testified, without contradiction, that to hisknowledge no other employee ever had three accidentswithin 5 working days or within any other period.Parker applied for unemployment compensation onOctober 16, and he told the interviewer that he wasdischarged for having three accidents. He testified that heassigned this reason because the interviewer showed him atthe time a form filled out by Respondent stating theaccidents were the reasons for the discharge. It was notuntil the following day, however, that Respondent filled outand dated the form in question. Parker then further testifiedin effect that he "felt" he was discharged because he had"three accidents in five workings days."4.Lester PricePrice was employed by Respondent from 1968 until hisdischargeby President Halperin on October 10, 1975.During his last 3 years, Price was in charge of approximate-ly 20 cooler employees, and the parties have stipulated thatPricewas a leadman and not a supervisor within themeaning of the Act. Vice President Lewis testified thatPriceis a "fineworker."Respondent claims that "from September 1975 on, Pricebegan having problems with his subordinates,as well aswith the performance of his own job." And it relies in thisconnection on several purported incidents involving Price'sown work as to price stamping, making repairs, andcleaning up the cooler, as well as purported deficiencies byemployees under him in regard "to taking impermissiblyis significant in evaluating his credibility on this and other matters. Myappraisal of Parker's testimony and demeanor is not based in any respect onthe fact that I observed Thomas signaling answers to Parker while Parker wastestifying. HERBERT HALPERIN DISTRIBUTING CORP.long lunch breaks and repeatedly failing to punch outduring those breaks." For the reasons appearing hereinaf-ter, I consider it unnecessary to burden this Decision withminutiae of the aforementioned incidents.Price signed a union authorization card at a unionmeeting onAugust 20, and he attended many subsequentmeetings. Halperin admitted, as indicated above, that at ameetingwith Price and Parker and three other individualshe asked Price and the others "if they knew anything aboutthe union activities. And they said no, they knew nothingabout it.And they were not involved in the unionactivities."Halperin admittedly again confronted Priceconcerning the matter and Price "told me that he hadnothing to do with this whatsoever, and he didn't want anypart of the Union." Price testified in the Union's behalf atthe representation hearing on October 6. Michael Halperin,the son of Herbert Halperin, is in charge of Respondent'sinstitution business.Michael Halperin told Price on oneoccasion that "we no longer have any respect for you[Price]" because of the latter's union involvement and that"from now on everything will be done directly by thebook."Halperin candidly testified as follows concerning hisreasons for firing Price.Itwas a combinationof a lot of things. The man said hecouldn't get the work done. He lied to me. When wetalked about a 12 week period, about what washappening in the cooler, in the warehouse and he saidhe couldn't get the work done, it was a culmination ofwhen I asked him some questions pertaining to theunion and he said to me he was not involved with theUnion. I found out he was lying. When I asked himsome other questions and he lied to me about it. So thiswas a culmination of a lot of things.Upon being asked in what way Price had lied about theUnion,Halperin referred to his interrogation of Pricerecounted above.8Concluding Findings: Section 8(a)(1), (3), and (4)Respondent is admittedly opposed to the unionization ofits employees, as it is entitled to be, and it is also entitled tocommunicate such opposition to its employees and todiscusswith them the benefits achieved and enjoyed bythem without a union. It is also permitted to tell its8 It should bementioned,in fairness to Respondent,thatHalperinconsideredPrice to be a supervisorand hisemployeestatuswas litigated inthe representation case. Respondent continued to assert such contention in245employees that, in the process of negotiating and reachingan agreementwitha union,certain present benefits couldbe traded off for certain other items deemed more impor-tant by a union. The statutory limitation, so far as this caseisconcerned, is that an employer may not threaten tochange its mode of operations or reduce wages or discontin-ue certain fringe benefits merely because a union may beselected as a bargaining representative. Respondent, in myopinion, did not infringe on this statutory proscription. ForIfind that, in all the circumstances of this case, Halperindid not speak either in terms of reprisal or without rationalbasis andin noneof his statements, in question, do I find"any implication" that he would take action "solely on hisown initiative for reasons unrelated to economicnecessitiesand known only to him . . . ."N.L.R.B. v. Gissel PackingCo., Inc.,395U.S. 575, 618 (1969). See alsoSouthernFrozen Foods, Inc.,202 NLRB 753, 754-755 (1973);T.M.Duche Nut Co., Inc.,174 NLRB 457, 458 (1969);TRWElectronic Component Division, TRW, Inc.,169 NLRB 21,22 (1968). Addressing the items, as enumerated in theGeneral Counsel's brief, I fmd that credible evidence in thisrecord does not preponderantly establish that Halperinthreatened, should employees select the Union, to reducehours by discontinuing stacking customers' shelves, toreduce wages and hours or cut back on jobs, or to cause aloss of profit sharing and bonuses. I also find no crediblerecord support, muchless apreponderance, that Respon-dent offered to bargain individually should the employeesselect the Union.There can be no question, however, that Respondent didcoercively interrogate employees concerning union activi-ties.And, while it was not alleged, Respondent didadmittedly keep Parker under surveillance, at least in partbecause of his union activities, and this too I find to haveviolated the Act.This leaves the factually supported allegation that Halpe-rin did tell employees that it would be he, not they, whowould select a bargaining representative for them. Even if,asRespondent urges, Halperin had no foundation for thestatement which was made in what he called a "heatedmoment," I fmd that such utterance by an employer has atendency to interfere with, restrain, and coerce his employ-ees in their guaranteed choice of a bargaining representa-tive and that Respondent has thereby also violated Section8(a)(1) of the Act.Little need be added, in my opinion, concerning theallegationsof discrimination.Beaner's,Hamlett's, andSkates' union activities wereminimal, at most, and I find nothis case,and it remained a substantial issue untillate in this proceedingwhen the parties stipulated that Price was not a statutory supervisor. 246DECISIONSOF NATIONAL LABOR RELATIONS BOARDcogent basis for inferring employer knowledgeof theirrespective union involvement and I fmd it had no suchknowledge.Even assuming employer knowledge,arguendoonly, the factsand circumstances, set forth above, prepon-derantly establish that Respondent discharged them forcause and not for reasons of union membership andactivities alleged by the General Counsel.Parker and Price were actively involved with the Union;the Respondent knew they were,and had interrogated themabout the matter;Respondent was opposed to the Union;and Respondent fired Parker 4 days after the representa-tion hearing.These facts,taken alone,add up toa primafaciecase.But they are not alone. For, during this sameperiod,Parker was involved in three traffic accidents within5 working days;he was at fault in the second and thirdaccidents and inthe thirdone he alsofailed to followcompany procedures as to summoning a police officer andobtaining certain necessary information for reportingpurposes.Upon consideration of all the facts and circum-stances of Parker's termination, I fmd that the recordestablishes that Respondent discharged him for cause andnot for his union role or because he testified in therepresentation hearing.Price was fired for a "combination"of reasons, being a"culmination,"according to Halperin,"of when I askedhim some questions pertaining to the union and he said tome he wasnot involved with the Union. I found out he waslying."Price's union activity thus was at least a contribut-ing cause of his discharge and "a discharge motivated onlyin part by anti-union discrimination is similarly illegal." J.P. Stevens & Co., Inc. v. N.LR.B.,380 F.2d 292,300 (C.A. 2,1967), cert. denied 389 U.S. 1005. I accordingly concludethat,by discharging Price,Respondent violated Section8(a)(1) and (3) of the Act. I am unable to determine that thedischarge was additionally motivated by the fact that Pricehad testified in the representation hearing,and I thereforedo not fmd that the record preponderantly establishes an8(aX4) violation as to him. In either event, Price's remedy isthesame.IV.REFUSAL TO BARGAIN;GisselBARGAINING ORDERThe complaint alleges that Respondent has violatedSection 8(a)(5) of the Act by refusing to recognize andbargain with the Union on and since September 8, 1975,and it alleges in this connection that:At all times material since on or about September 8,1975,amajority of Respondent's employees havedesignated the Union to represent them for purposes ofcollective bargainingwithRespondent concerning wag-es,hours andotherterms and conditionsof employ-ment in a unitappropriate for collectivebargainingconsistingof allemployeesemployed byRespondent atitsCheverly, Maryland location but excluding all officeclerical employees,salesmen,guards and supervisors asdefined in the Act.Respondent asserts,however,that the smallest appropri-ateunit in this casewouldnecessarily include salespersonnel as well.Thisunit issuewas fully litigated at thehearing in the aforementioned representation proceeding(Case 5-RC-9466) but, as indicated, the Regional Directorissued the complaint in this matter without issuing adecision in that case. (The recordin the representation casehas been incorporated in the instant record.) For reasons ofthe Union's lack of majority, I find it unnecessary to reachthis unit question.The General Counsel's brief states that the appropriatedate for determining the Union's representation status iseither September 8 or 9, 1975. On both dates there were 53employees in the unit claimed appropriate by the GeneralCounsel, and 65-68 employees in the unit sought byRespondent. The parties agree that no more than 22employees had validly designated the Union as theirbargainingrepresentativeon either date. The Uniontherefore did not represent a majority of employees in theGeneral Counsel's unit of 53 or Respondent's unit of 65,and the General Counsel thus acknowledges that "therecord establishes that there was no card majority on anyrelevant date."Lacking majority for the Union's claimed status asstatutory representative, it would not seem necessary to saymore about a bargaining order here - under either 8(a)(5)orGisselprinciples .9The General Counsel does seek abargaining order, nevertheless, even absent the Union'smajority status. The General Counsel thus argues that thiscase is somarked by "outrageous" and "pervasive" conductas to be deemed "exceptional," and that an "extraordinary"remedy of a bargaining order is therefore warranted eventhough the Union never has enjoyed majority representa-tive status.The unfair labor practices found in this Decision fallshort, substantially perhaps, of the complaint issued by theGeneral Counsel, and I therefore do not know whether hewould continue to urge that the case is "exceptional" forpurposes of a bargaining order. The General Counsel,moreover,has not addressed a question I suggested he treatin his brief in this connection. That was whether, on theassumption that a bargaining order is legally permissible in9N LR.B v. G:sselPack,neCo., Inc.,395 U.S. 575(1969). DECISIONSOF NATIONALLABOR RELATIONS BOARDthe smaller of the two units asserted here, would suchbargaining order also be warranted if the larger unit be theonly appropriate one. In other words, how much of arepresentation showing short of a majority does theGeneral Counseldeemlawfully sufficient to support abargaining order under this Act?But Ineed not consider these questions. Nor is itnecessary to do ajunsprudential analysis on the underlyingquestionposed by the General Counsel's request, even onthe basis of his view of the case when he issued the presentcomplaint. For, in my opinion, the controlling law is clear;no majority, no bargaining order. "In order for this Boardto issue aremedial bargaining order, it must first beestablished that the Union represented a majority ofemployees in the appropriate bargaining unit."SouthStation Liquor Store, Inc., d/b/a BerensonLiquor Mart,223NLRB 1115 (1976). As faras I can ascertain,this hasalways been the Board law, before and sinceGissel.Pre-Gissel:H.W. Elson Bottling Company,155 NLRB 714,715-716 (1965);J.P. Stevens & Co., Inc.,157 NLRB 869,877 (1966), enfd. as modified 380 F.2d 292, 305, fn. 22 (C.A.2, 1967), cert. denied 389 U.S. 1005;J.P. Stevens & Co.,Inc.,163 NLRB 217, 228 (1967), enfd.asmodified 388 F.2d896 (C.A. 2);Clanebach, Inc d/b/a Carousel,170 NLRB341 (1968). Post-Gissel:South Station Liquor, Inc., supra,Donelson Packing Co., Inc. and Riegel Provision Company,220 NLRB 1043 (1975);Grismac Corporation,205 NLRB1108, 1118-19; (1973);Litho Press ofSanAntonio,211NLRB 1014, 1019 (1974);Fuqua Homes Missouri, Inc.,201NLRB 130 (1973);The Loray Corporation,184 NLRB 557,559 (1970).Iaccordingly reject the General Counsel's request for abargaining order, as contrary to law on both 8(a)(5) andGisselgrounds.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By coercively interrogating employees concerningunion activities, engaging in surveillance of union activities,and telling employees they may have a union but only ofRespondent's own choosing, Respondent has violatedSection 8(a)(1) of the Act.4.By discharging Lester Price because of his unionactivities,Respondent has violated Section 8(a)(1) and (3)of the Act.5.The aforesaid unfair labor practices affect commercewithin Section 2(6) and (7) of the Act.10 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec 102 48246A6.At no material time herein has the Union been, and itisnot now, the exclusive bargaining representative ofRespondent's employees in an appropriate unit withinSection 9(b) of the Act.7.Respondent has not engaged in any other violationsof the Act alleged in the complaint.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(a)(1) and (3) of theAct, I shall recommend that it cease and desist therefromand take certain affirmative action, including reinstatingand making whole Lester Price, in order to effectuate thepolicies of the Act. Allbackpay computations shall be inaccordance withF.W.Woolworth Company,90 NLRB 289(1950), andIsisPlumbing & Heating Co,138 NLRB 716(1962).Upon the foregoing findings, conclusions, and the entirerecord, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER toThe Respondent, Herbert Halperin Distributing Corpo-ration, Cheverly, Maryland, its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a) Interrogating employees concerning union member-ship and activities.(b)Engagingin surveillanceof employees for unionreasons.(c)Telling employees they may only have a union ofRespondent's choosing.(d) Discharging employees for reason of membership andactivities in behalf of Amalgamated Meat Cutters andAlliedWorkers of North America, Local 593, affiliatedwith Amalgamated Meat Cutters and Butcher Workmen ofNorth America, or any other union.(e) In any othermanner interferingwith, restraining, orcoercing its employees in the exercise of their rights asguaranteed by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer to Lester Price immediate and full reinstatementto his former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make Pricewhole, as set forthin the sectionof this Decision entitled"The Remedy," for any loss of earnings sufferedas a resultof the discriminationagainst him.of the Rules and Regulations, be adopted by the Board and become itsfindings,conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes 246BHERBERT HALPERIN DISTRIBUTING CORP.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due and theright of reinstatement under the terms of this Order.(c)Post at its place of business at Cheverly, Maryland,copies of the attached notice marked "Appendix." I I Copiesof said notice, on forms provided by the Regional DirectorforRegion 5, after being duly signed by Respondent'sauthorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, mclud-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 5, in writing,within 20 days from the date of this Order, what steps havebeen taken to comply herewith.""In the event that theBoard's Order is enforced by a Judgment of aUnited States Court of Appeals, the wordsin the noticereading "Posted byOrder of the National LaborRelationsBoard" shall read "Posted Pursuantto a Judgmentof the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL reinstate and make whole Lester Price.WE WILL NOT question employees concerning unionmembership and activities.WE WILL NOT engage in surveillance of employeesfor union reasons.WE WILL NOT tell employees they may only have aunion of our, rather than their, choosing.WE WILL NOT in any other manner discriminateagainst employees for union reasons or because theyexercise their rights under the National Labor Rela-tions Act.All our employees are free to join or remain members ofAmalgamated Meat Cutters and Allied Workers of NorthAmerica, Local 593, Amalgamated Meat Cutters andButcherWorkmen of North America, or ofanyotherunion, or not to loin or remain members unless suchmembership is required under a lawful contract under theAct.HERBERT HALPERINDISTRIBUTING CORPORATION